Name: 97/840/EC: Commission Decision of 3 December 1997 concerning a request for exemption submitted by the Netherlands pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European Union law;  organisation of transport;  land transport
 Date Published: 1997-12-19

 Avis juridique important|31997D084097/840/EC: Commission Decision of 3 December 1997 concerning a request for exemption submitted by the Netherlands pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Dutch text is authentic) Official Journal L 349 , 19/12/1997 P. 0067 - 0067COMMISSION DECISION of 3 December 1997 concerning a request for exemption submitted by the Netherlands pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Dutch text is authentic) (97/840/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 97/27/EC (2), and in particular Article 8 (2) (c) thereof,Whereas the request submitted by the Netherlands on 10 March 1997, which was received by the Commission on 13 March 1997, was accompanied by a report containing the information required by Article 8 (2) (c); whereas the request concerns two types of gas discharge lamp for two types of headlamps;Whereas the information provided by the Netherlands shows that the technology and principle embodied in these new types of gas discharge lamp and headlamp do not meet the requirements of Community regulations; whereas, however, the descriptions of the tests, the results thereof and the action taken in order to ensure road safety are satisfactory and ensure a level of safety equivalent to that of the lamps and headlamps covered by the requirements of the Directives in force and, in particular, of Council Directive 76/761/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to motor-vehicle headlamps which function as main-beam and/or dipped-beam headlamps and to incandescent electric filament lamps for such headlamps (3), as last amended by Commission Directive 89/517/EEC (4);Whereas these new types of gas discharge lamp and these new types of headlamp meet the requirements of UNECE (United Nations Economic Commission for Europe) Regulations Nos 7, 8, 98 and 99; whereas it is therefore justified to allow the four items covered by the request for exemption, i.e. the types of gas discharge lamp and the types of headlamp fitted with these types of lamp, to benefit from the granting of EC type-approval;Whereas the Community directives concerned will be amended in order to enable gas discharge lamps embodying this new technology and headlamps fitted with such lamps to be placed on the market;Whereas the measure provided for in this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The request submitted by the Netherlands for an exemption concerning two types of gas discharge lamp for two types of headlamp is hereby approved.Article 2 This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 3 December 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23. 2. 1970, p. 1.(2) OJ L 233, 25. 8. 1997, p. 1.(3) OJ L 262, 27. 9. 1976, p. 96.(4) OJ L 265, 12. 9. 1989, p. 15.